Citation Nr: 1203493	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to continuation of the independent living services program under Chapter 31, Title 38, United States Code, to include the construction of a radio tower and antenna and the purchase of a fishing boat. 

(The issues of whether new and material evidence has been received to reopen service connection for anxiety, depression, arthritis of the hands and feet, epididymitis, gastroenteritis, Eustachian tube dysfunction, tinnitus; increased ratings for sinusitis, headaches, and burns scars of the hands, chest, and back; earlier effective dates for the grant of increased ratings for a cognitive disorder and cervical spine disability and special monthly compensation based on housebound status; special monthly compensation based on aid and attendance; and whether a November 14, 2005 decision of the Board of Veterans' Appeals contains clear and unmistakable error (CUE) are addressed in separate decisions).


REPRESENTATION

Appellant represented by:	Michael J. Malone, Attorney at Law
INTRODUCTION

The Veteran served on active duty from June 1971 to December 1974, December 1978 to February 1992, and March 1992 to September 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, determined that the Veteran had completed his rehabilitation program and moved him to rehabilitated status.  

In October 2011, the Veteran's representative requested an opportunity to review the Veteran's claims file in its entirety at the Board.  The claims file was reviewed by the attorney on November 8, 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On September 25, 2007, the Veteran signed an Individualized Independent Living Plan (IILP).  In September 2009, he was declared rehabilitated by a Vocational Rehabilitation and Employment (VR&E) officer.  

2.  The objectives of the September 2007 IILP have been met, the Veteran's condition has not worsened, he has not sustained a substantial loss of independence, and a VR&E officer does not concur with his continued participation in the independent living services program.  






CONCLUSION OF LAW

The criteria for continuation of the independent living services program under Chapter 31, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3100, 3109 (West 2002); 38 C.F.R. §§ 21.76, 21.162, 21.284 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he requires additional independent living services-specifically, that VA should construct a radio tower and antenna on his property and provide a fishing boat to allow for participation in outdoor activities.  

Vocational rehabilitation is in part intended to enable the Veteran to achieve maximum independence in daily living.  38 C.F.R. § 21.70(a)(3) (2011).  A vocational rehabilitation program includes the services that are needed for the accomplishment of the purposes of Chapter 31, including those services that enable the Veteran to achieve maximum independence in daily living.  38 C.F.R. § 21.70(b)(i)(C). 

A program of independent living services may be authorized to enable the Veteran to: (1) reach the goals of the program, and (2) maintain the newly achieved level of independence in daily living.  38 C.F.R. § 21.76(a).  The duration of the independent living services program may not exceed 24 months unless the counseling psychologist finds that an additional period of up to 6 months would enable the Veteran to substantially increase his or her level of independence in daily living.  The concurrence of the Vocational Counseling and Rehabilitation Officer in this finding is required.  38 U.S.C.A. § 3105(d); 38 C.F.R. § 21.76(b). 

In April 2007, the Veteran met with a Vocational Rehabilitation Counselor to determine whether he was eligible for services through VA's VR&E Program.  A month later, in May 2007, the Veteran was found to have a serious employment handicap that made a vocational goal not reasonably feasible.  An August 2007 narrative report from the Veteran's counseling psychologist noted that the focus of the Veteran's independent living services was to reduce the safety and health concerns in the home and reduce the Veteran's stress levels and improve his health.  In light of the Veteran's cognitive disorder, it was recommended that he receive equipment and training to help improve his mental health and cognitive capabilities.  

On September 25, 2007, an IILP was developed and signed by the Veteran.  The program goal was to "maximize independent living skills, heighten community involvement, enhance quality of life, and demonstrate ability to maintain these objectives."  The services provided included a onetime cleaning of the Veteran's home, improvement of access to the home, and installation of accommodations to address safety in the bathroom and kitchen.  To increase the Veteran's mental well-being, it was agreed that VA would provide a health club membership, a Ham radio, and updated computer system to increase the Veteran's ability to communicate.  

Over the next year and a half, multiple improvements were made to the Veteran's home including new door locks, installation of new kitchen and bathroom appliances, the purchase of new furniture (including a new mattress and recliner chair), and fumigation to control a pest infestation.  The Veteran was also provided a computer, Ham radio, and YMCA membership.  During a January 2008 home visit from a contractor, the Veteran indicated that he wanted VA to procure a free-standing radio tower to expand his ability to transmit and receive signals on his Ham radio.  The Veteran was informed that a radio tower would constitute a significant investment of funds and a determination must be made regarding the Veteran's needs versus wants.  

In March 2009, the Veteran was informed that a final review was necessary to determine whether he had met the objectives of his IILP.  In July 2009, the Veteran indicated in an email that he still had several requests concerning his independent living program including installation of motion sensitive lights on the exterior of his home and the installation of a tower with a large radio antenna.  A few days later, a VR&E officer responded with a letter notifying the Veteran that the requests for exterior photosensitive lighting and installation of a radio tower constituted new independent living equipment and services that were not identified in the initial comprehensive independent living assessment.  As they were also not necessary for the Veteran to maintain his current living objectives they would not be purchased through his VR&E benefits.  In September 2009, the Veteran was informed that he had completed his rehabilitation program and was declared rehabilitated.  

The Veteran disagrees with the conclusion that he is rehabilitated and contends that he is entitled to additional independent living services including the installation of a radio tower on his property and the purchase of a fishing boat.  A finding of rehabilitation following a program of independent living services may only be set aside and an additional period of independent living services provided if the following conditions are met: (1) either: (i) The veteran's condition has worsened and as a result the veteran has sustained a substantial loss of independence; or (ii) other changes in the veteran's circumstances have caused a substantial loss of independence; and (2) the provisions of § 21.162 pertaining to participation in a program of independent living services are met.   38 C.F.R. § 21.284(b).

In this case, the record does not indicate that the Veteran's condition has worsened or that he has experienced a substantial loss of independence.  There is no evidence  that his disabilities have led to a loss of independence, in fact, the Veteran has stated that his Ham radio has substantially improved his ability to communicate with his family and the outside world.  The Veteran has also never alleged that his physical or mental conditions have worsened such that a radio tower or boat is required for independent living.  In letters and emails dated throughout the claims period, the Veteran has contended that he purchased a radio tower with the understanding that VA would help with the installation and that a boat was necessary to enjoy outdoor activities-he has not reported that these items are required to counter the effects of his physical and mental disabilities.  With respect to the provisions of 38 C.F.R. § 21.162, the Board notes that this regulation requires that a VR&E officer concur in the creation of a IILP.  It is clear from the September 2009 letter that the Veteran's VR&E officer considers the Veteran to have fully completed the rehabilitation program and does not concur that the finding of rehabilitation should be set aside.  Therefore, the provisions of § 21.162 pertaining to participation in a program of independent living services have not been met in this case. 

The Board also finds that the objectives of the original September 2007 IILP have been met.  The IILP, which was signed by the Veteran, provided for the purchase of a Ham radio and improvements to the interior and exterior of the Veteran's home.  The IILP did not contain provisions for the installation of a radio tower and did not include the purchase of fishing boat.  An October 2008 report from the VR&E independent contractor stated that the Veteran had demonstrated a high degree of independence and clearly possessed the skills necessary to manage his household affairs.  The report also found that the Veteran had demonstrated increased safety and quality of life within his home and community.  Similar findings were made by the Veteran's VR&E officer at the end of his independent living program.  The Veteran has not alleged that he is unable to function independently, and the Board finds that the original objectives of the September 2007 have been met.  

The Board finds that requirements necessary to set aside the finding of rehabilitation have not been met.  In addition, the goals and objectives of the September 2007 IILP have been fulfilled.  Therefore, the Veteran is not entitled to continuation of benefits under the independent living services program. 

In addition, the Board notes that VA's duties to notify and assist the Veteran in the development of his claim are not applicable to vocational rehabilitation benefits under Chapter 31, as such benefits are not "Claims, Effective Dates, and Payments" under 38 U.S.C. Chapter 51.  Sims v. Nicholson, 19 Vet. App. 453 (2006); Lueras v. Principi, 18 Vet. App. 435 (2004) (38 U.S.C. Chapter 53 does not address the adjudication or granting of benefits as does Chapter 51); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Therefore, notice of VA's duties to notify and assist is not required with respect to the claim to continue benefits under VR&E's independent living services program. 







ORDER

Entitlement to continuation of the independent living services program under Chapter 31, Title 38, United States Code is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


